DETAILED ACTION
This Office Action is in response to the Amendment filed on 08/15/2022.
In the filed response, Claims 1, 5, 10-19, and 22 have been amended, where Claims 1, 14, and 15 are independent claims. Further, Claims 8 and 9 have been cancelled.
Accordingly, Claims 1-7 and 10-36 have been examined and are pending. This Action is made FINAL.	
Response to Arguments
1.	Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Please see Examiner’s responses below for details.
2.	After careful consideration of Applicant’s remarks regarding Claims 1, 14, and 15, the Examiner notes the incorporation of allowable subject matter (bottom of remarks pg. 15) from what appears to be from Claim 10, only considers the limitation “wherein the metrology tool comprises at least one or more optics configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor”.  Moreover, it appears the subject matter of now cancelled Claim 9, on which Claim 10 depends, i.e. “wherein the detector comprises a time delay integration (TDI) sensor” does not include the limitation showing said TDI sensor is “for scanning mode measurements”.  Examiner acknowledges the incorporation of all of Claim 8, on which Claim 9 depends, into the independent claims, however, since the amendments do not incorporate all of the features of Claims 9 and 10 as identified in the last Office Action (pgs. 20-21), the Examiner finds the scope of the independent claims has changed.  For example, the independent claims now include directing the light from the sample “to every Nth pixel row of the TDI sensor”, however this limitation appears to be relevant to measurements being made in the scanning mode as depicted in Claim 10 and ¶0076 of the filed specification.  As amended, the independent claims could be interpreted to pertain to the static mode, however, the foregoing limitation only appears to have support in relation to the scanning mode.  For all of the reasons given above, and applying the broadest reasonable interpretation (BRI) to the Claims, the Examiner respectfully submits the art of record (notably Gutman, Delgado, and Muthinti) combined with new prior art Brown US 2018/0091751 A1 (PTO 892), hereinafter referred to as Brown, can read on the independent claims. In particular, Brown is brought in to provide additional support for Gutman’s TDI sensor (¶0026 and Fig. 2). Specifically, ¶0034-0035 of Brown is found to teach and/or suggest the limitation “wherein the metrology tool comprises at least one or more optics configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor”.  Please see Office Action below for details.
3.	Examiner acknowledges Applicant’s reply and amendment regarding the objection of Claim 15. As such, the objection is withdrawn.
4.	Examiner acknowledges Applicant’s reply and amendment regarding the rejection of Claims 6 and 13 under 35 U.S.C. 112(b). As such, the rejection for both claims is withdrawn.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. It is noted that if  all of the features of Claims 9 and 10 are incorporated into the independent claims, this will overcome the art of record.  Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 1-7 and 10-36 have been examined and are pending.
Claim Objections
7.	Claims 1 and 14 are objected to because of the following informalities:  It is unclear what value “N” in the limitation “N optical configurations” refers to.  Since the filed specification (e.g. ¶0008 and ¶0076) shows N is an integer greater than one, it is recommended that this be reflected in the claims for clarity. Also please refer to Claim 15, i.e. “wherein N is a selected integer greater than one”.   Appropriate correction is required.
8.	Claims 1, 14, and 15 are further objected to because of the following informalities:  the phrase “to every Nth pixel row of the TDI sensor” in the limitation “wherein the metrology tool comprises at least one or more optics configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor” (emphasis added) does not clearly indicate which rows are being illuminated. Every Nth pixel row could mean literally every pixel row. However, according to for e.g. Figs. 5A-5B (¶0076), every Nth pixel row could also refer to alternating pixel rows as illustrated. Please clarify. Appropriate correction is required.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman et al. WO2019/143371A1 (with reference to Provisional Application No, 62/620,225), in view of Delgado et al. (US 2013/0265572 A1), and in further view of Brown US 2018/0091751 A1, hereinafter referred to as Gutman, Delgado, and Brown, respectively.
Regarding claim 1,  Gutman discloses “A metrology system comprising: a metrology tool [See metrology system in Fig. 1] configured to selectively perform metrology measurements in a static mode in which one or more metrology targets on a sample are stationary during a measurement or a scanning mode in which one or more metrology targets are in motion during a measurement [Fig. 1 appears to show a mode switcher that can switch between first stationary-imaging of stationary/static targets (i.e. static mode) and second moving-imaging for targets in motion (e.g. Fig. 1 and ¶0018-0020), i.e. scanning mode. For additional reference, Slotboom et al. US 2017/0090302 A1 (¶0064-0068) also appears to address the above operating modes] wherein the metrology tool comprises a multi-channel imaging sub-system configured to sequentially provide N optical configurations for imaging a sample in an exposure window of a detector and generate N images of the sample during a readout phase of the detector associated with the exposure window, wherein a particular image of the N images corresponds to a particular optical configuration of the N optical configurations [As to the foregoing features, Gutman does not address these. See Delgado below for corresponding support] wherein the detector comprises a time delay integration (TDI) sensor [(See ¶0026 and Fig. 2 from Gutman regarding the TDI sensor], wherein the metrology tool comprises at least one or more optics configured to direct the light emanating from the sample [Refer to metrology system layouts in Figs. 1 and 2 which show an arrangement of at least one optic element for  directing light from the wafer] to every Nth pixel row of the TDI sensor; [Gutman ¶0026 describes the transfer of charge from one column of pixels of the TDI sensor to the next column of pixels. As such, Gutman’s teachings suggest each row of pixels may continuously generate line images and the clock signals may continuously transfer charge from one row to the next. See Brown below for explicit support]; and a controller communicatively coupled to the translation stage [A stage supporting a wafer can be moved and stopped to measure successive targets (¶0005). Although not explicit, to move said stage would necessarily require a controlling means] and at least one of the one or more detectors [Fig. 1 shows multiple detectors – see image sensor 170 and TDI sensor 154 ¶0019-0020], the controller including one or more processors configured to execute program instructions causing the one or more processors to [For e.g., see ¶0032 regarding corresponding hardware and software for carrying out the functions disclosed therein]: receive locations of a plurality of metrology targets on the sample to be inspected [Reference wafer 90 and targets 91 as per Fig. 1]; designate the plurality of metrology targets for inspection with the static mode or the scanning mode [Given the BRI of “designate”, Fig. 1 suggests mode switcher 140 can be used to switch between modes for performing metrology measurements on targets 91 on wafer 90. Said switch can be construed as a means for designating which mode gets used.]; direct the metrology tool to perform metrology measurements on the plurality of metrology targets in the static mode or the scanning mode based on the designation [The metrology system shown can be switched between modes to perform measurements on targets 91 on wafer 90. Based on the switch position, one mode or the other will be used, i.e., the mode will be designated]; and generate metrology data for the sample based on the metrology measurements on the plurality of metrology targets.”  [The metrology system of Fig. 1 and for e.g. the abstract indicate target position on the wafer and target focus position can be derived] 
Although Gutman discloses the above features related to a metrology system for on the fly target acquisition (Title and Abstract), Gutman is silent with respect to “wherein the metrology tool comprises a multi-channel imaging sub-system configured to sequentially provide N optical configurations for imaging a sample in an exposure window of a detector and generate N images of the sample during a readout phase of the detector associated with the exposure window, wherein a particular image of the N images corresponds to a particular optical configuration of the N optical configurations” as amended. Given the broadest reasonable interpretation (BRI) of the aforementioned limitation, Delgado from the same or similar field of endeavor is brought in to teach “wherein the metrology tool comprises: a multi-channel imaging sub-system configured to sequentially provide N optical configurations for imaging a sample in an exposure window of a detector [See for e.g. Fig. 17 and ¶0092 with respect to generating multi-channel illumination relays (construed as N optical configurations for N=2 given the BRI of “N optical configurations”) for illuminating an inspected target from which transmitted/reflected light from each channel can form a corresponding image at imaging sensor 1770. Also reference ¶0019 regarding a plurality of light channels with differing characteristics, i.e. different optical configurations] and generate N images of the sample during a readout phase of the detector associated with the exposure window [See sensor 1770 with respect to plural images from both channels which form data 1780 to be used for subsequent analysis (Fig. 17 and ¶0091-0092). Said sensor 1770 comprises a split-readout image sensor], wherein a particular image of the N images corresponds to a particular optical configuration of the N optical configurations.”  [Each of the two images corresponds to a given channel (one or two) of illumination as per Fig. 17 and ¶0091-0092]. Given the BRI of N optical configurations and associated images of said optical configurations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor metrology system as disclosed by Gutman which allows for switching between a static and a scanning operating mode (Fig. 1), to add the teachings of Delgado as above for providing a metrology system (e.g. Fig. 15) that employs a plurality of light channels with optical components to be protected from environmental conditions to ensure high radiation resistance at minimum expense (¶0006). 
Gutman above (e.g. ¶0026) describes the transfer of charge from one column of pixels of the TDI sensor to the next column of pixels which seems to suggest each row of pixels may continuously generate line images and that the clock signals may continuously transfer charge from one row to the next. Since this is not explicit, however, Brown from the same or similar field of endeavor is brought in to more clearly disclose “wherein the metrology tool comprises at least one or more optics configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor” [In proportion to the intensity of incident illumination (¶0034), see Brown    (¶0034-0035) with respect to transferring collected charge from the pixel array of a TDI sensor for each row of pixels, i.e. every Nth pixel row. The foregoing suggests the incident light is directed to said sensor in such a way so as to generate the response in the transferred charge. As to a metrology tool, see ¶0079 ] Since Brown’s teachings of the TDI sensor above are found to provide supplementary support for Gutman’s disclosure of transferring charge from one column of pixels of the TDI sensor to the next column of pixels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor metrology systems as disclosed by Gutman and Delgado, to add the teachings of Brown as above for providing an imaging system 1000 as part of a metrology system (e.g. ¶0079) that allows for more efficient charge transfer operations using high speed CCD devices that help overcome large power consumption  due to capacitance of the gates and other factors in the present designs (¶0003).
Regarding claim 5,  Gutman, Delgado, and Brown teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Gutman further discloses “wherein the metrology tool is configured to perform a scanning mode measurement [Fig. 1 shows scanning support via element 160] by: exposing the sample with illumination from an illumination source during an exposure window [Shared illuminator 110 via illumination channel 120 illuminates targets 91 on wafer 90 (Fig 1). Also see ¶0020-0021 and 0026]; synchronizing the TDI sensor with motion of the sample during the exposure window [See ¶0020-0021 and 0026]; and generating an image row by row during the motion of the sample.”  [See ¶0020-0021 and 0026]
Regarding claim 6,  Gutman, Delgado, and Brown teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.  Gutman further discloses “wherein the metrology tool [Metrology system of Fig. 1] is configured to perform a static mode measurement [Although not shown in Fig. 1, stationary image sensor 170 (¶0022 – e.g. frame camera) can be selected via mode switcher 140 which allows for stationary imaging to be performed for on-fly target acquisition. Note stationary imaging channel 182.] by: exposing the sample during the exposure window with the illumination from the illumination source while the sample is static [Shared illuminator 110 via illumination channel 120 illuminates targets 91 on wafer 90 (Fig 1). ¶0018 shows stationary imaging channel 182 captures images of stationary targets 91 (e.g. for overlay measurements)] without clocking the TDI sensor to transfer charge [If stationary imaging is selected (Fig. 1), this suggests TDI sensor operations do not transfer charge to a next column of pixels by a clock pulse (¶0026)]; and clocking the TDI sensor to transfer charge row by row to generate an image when the sample is not exposed to the illumination from the illumination source.” [Gutman however does not address non-illumination conditions as featured. See Delgado below for support] Although Gutman describes the above features, Gutman does not address non-illumination conditions. Delgado on the other hand from the same or similar field of endeavor teaches/suggests “and clocking the TDI sensor to transfer charge row by row to generate an image when the sample is not exposed to the illumination from the illumination source.” [See ¶0016 where a split-readout may occur during non-illumination conditions and TDI during the illumination pulse. Also reference Delgado’s metrology system shown in Fig. 15] The motivation for combining Gutman and Delgado has been discussed in connection with claim 1, above. 
Regarding claim 7,  Gutman, Delgado, and Brown teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim.  Gutman further discloses “wherein the metrology tool further includes an imaging detector [Metrology system (Fig. 1) has both a TDI sensor and stationary image sensor 170 such as a frame camera ¶0022]; wherein the metrology tool is configured to perform a static mode measurement [Although not shown in Fig. 1, stationary image sensor 170 (¶0022 – e.g. frame camera) can be selected via mode switcher 140 which allows for stationary imaging to be performed for on-fly target acquisition. Note stationary imaging channel 182.]by: exposing the sample during the exposure window with the illumination from the illumination source while the sample is static [Shared illuminator 110 via illumination channel 120 illuminates targets 91 on wafer 90 (Fig 1). ¶0018 shows stationary imaging channel 182 captures images of stationary targets 91 (e.g. for overlay measurements)]; and26P5646PATENT reading out an image of the sample with the imaging detector after the exposure window.”  [Frame camera can image the sample as shown after a certain exposure interval]
Regarding claim 14, claim 14 is rejected under the same art and evidentiary limitations as determined for the system of Claim 1. As to the claimed processors, see metrology module and processors in Fig. 1 of Gutman for example.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gutman, in view of Delgado, in further view of Brown, and in further view of Muthinti et al. (US 2019/0316900 A1), hereinafter referred to as Muthinti.
Regarding claim 2,  Gutman, Delgado, and Brown teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.  Gutman further teaches  “wherein the one or more processors are configured to designate the plurality of metrology targets for inspection with the static mode or the scanning mode [See Fig. 1 and for e.g. ¶0018-0020 regarding the mode switcher as a means for designating which mode gets used for performing metrology measurements on targets] based on at least one of target type, target location, a proximity to one or more additional metrology targets of the plurality of metrology targets, or target density.” [However, Gutman and the remaining prior art do not discuss the basis for the designation as per the foregoing limitation. See Muthinti below for support]  On the other hand, Muthinti from the same or similar field of endeavor shows within the context of multi-channel overlay metrology, a basis for selecting a 1st mode  or a 2nd mode. [See for e.g., ¶0003, where the selected mode is made based at least in part of at least one characteristic of the object under test. Said characteristic can include layer information of a semiconductor device, material composition, etc.; hence, a means for identifying a target type] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor metrology system as disclosed by Gutman, Delgado, and Brown, to add the teachings of Muthinti as above for providing an overlay metrology system that can selectively activate one of two modes of a multi-channel energy unit based on an object’s properties in order to facilitate the process flow for fabricating a multi-layer semiconductor device (¶0002).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman, in view of Delgado, in further view of Brown, and in further view of  Slotboom et al. (US 2017/0090302 A1), hereinafter referred to as Slotboom.
Regarding claim 3,  Gutman, Delgado, and Brown teach all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim. Gutman, Delgado, and Brown however do not disclose the features of claim 3. Slotboom on the other hand from the same or similar field of endeavor is found to teach/suggest “wherein the one or more processors [See ¶0014 regarding a processor] are configured to separate at least some of the plurality of metrology targets designated for inspection with the scanning mode into one or more scanning groups [Refer to groupings of sub-targets comprising periodic structures in different directions as per for e.g. ¶0163, 0214, and 0228 with reference to corresponding figures], wherein a particular scanning 25P5646PATENT group of the one or more scanning groups includes at least two of the plurality of metrology targets to be measured in a common scan by the metrology tool.” [¶0228 shows adjacent exposure fields exposed in each shot of the scanner. Areas 2840, 2841,2842, and 2843 are grouped periodic structures] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor metrology systems as disclosed by Gutman, Delgado, and Brown, to add the teachings of Slotboom as above for providing a metrology system (e.g. Fig. 15) that allows for grouping sub-targets of a target having different designs for determining different lithographic parameters (abstract); thus, flexibility and/or accuracy can be improved (¶0005).   
Regarding claim 4,  Gutman, Delgado, and Brown teach all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim. Gutman, Delgado, and Brown however do not disclose “wherein the one or more processors are configured to separate at least some of the plurality of metrology targets designated for inspection with the scanning mode into one or more scanning groups based on at least one of target density along a scan direction.” Slotboom on the other hand from the same or similar field of endeavor is found to teach/suggest the foregoing limitation.  [Given the BRI of target density along a scan direction, see ¶0215 regarding dense features. For e.g., they could be single features (e.g. lines) vs. periodic structures. They could also be blocks vs. lines, or single blocks] The motivation for combining Gutman, Delgado, Brown, and Slotboom has been discussed in connection with claim 3, above. 
Claims 15, 16, 24, 27, 29, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gutman, in view of Brown, and in further view of Muthinti.
Regarding claim 15,  Gutman discloses “A metrology system comprising: a multi-channel imaging sub-system comprising: an illumination source; one or more illumination optics configured to direct illumination from the illumination source to a sample [Refer to Fig. 2 where plural optical elements are shown within light path directing light to the target(s) ]; one or more collection optics configured to collect light emanating from the sample in response to the illumination from the illumination source [See optical elements (Fig. 2) upstream of TDI camera and frame camera directing light from the target(s)]; and a detector configured to generate two or more images of the sample in an exposure window [Reference for e.g. the TDI camera or frame camera as shown in Fig. 2 which generate images within an exposure window], wherein the detector comprises a time delay integration (TDI) sensor, wherein the collection optics are configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor; [From light exposure on the TDI sensor, Gutman (e.g. ¶0026) describes the transfer of charge from one column of pixels to the next, which seems to suggest each row of pixels may continuously generate line images and that the clock signals may continuously transfer charge from one row to the next. See Brown below for more explicit support] Although Gutman above suggests each row of pixels of the TDI sensor may continuously generate line images in response to light exposure on said sensor, Brown from the same or similar field of endeavor is brought in to more clearly disclose “wherein the detector comprises a time delay integration (TDI) sensor, wherein the collection optics are configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor;” [In proportion to the intensity of incident illumination (¶0034), see Brown (¶0035) with respect to transferring collected charge from the pixel array of a TDI sensor for each row of pixels, i.e. every Nth pixel row. The foregoing suggests the incident light is directed to said sensor in such a way so as to generate the response in the transferred charge on a pixel row basis] Since Brown’s teachings of the TDI sensor above are found to provide supplementary support for Gutman’s disclosure of transferring charge from one column of pixels of the TDI sensor to the next column of pixels, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor metrology systems as disclosed by Gutman and Delgado, to add the teachings of Brown as above for providing an imaging system 1000 as part of a metrology system (e.g. ¶0079) that allows for more efficient charge transfer operations using high speed CCD devices that help overcome large power consumption  due to capacitance of the gates and other factors in the present designs (¶0003).
Although Gutman references processors for carrying out the methods described therein (¶0043), Gutman is not explicit regarding “and a controller communicatively coupled to the detector, the controller including one or more processors configured to execute program instructions causing the one or more processors to :generate one or more drive signals for at least one of the illumination source, the one or more illumination optics, the one or more collection optics, or the detector to sequentially provide N optical configurations of the multi-channel imaging sub-system within the exposure window of the detector, wherein N is a selected integer greater than one, wherein the detector generates N images of the sample during a readout phase associated with the exposure window, wherein a particular image of the N images corresponds to a particular optical configuration of the N optical configurations; and generate metrology data associated with the sample based on the N images of the sample.”
Muthinti on the other hand from the same or similar field of endeavor discloses “and a controller [See controller 106 (¶0033 and Figs. 1-2)] communicatively coupled to the detector [See Figs. 1-2], the controller including one or more processors configured to execute program instructions causing the one or more processors to [Although not explicit, said controller must include processor(s) to carry out the controlling means. Muthinti however does address a general purpose computer with processor (¶0058)]: generate one or more drive signals for at least one of the illumination source, the one or more illumination optics, the one or more collection optics, or the detector [Given the “or” condition above, Muthinti (e.g. ¶0033-0034 and 0039) shows controller 106 can switch between different energy units (i.e. light source) for outputting different light spectra to the target(s), i.e. UV-Vis-IR or EUV. See Fig. 1 ] to sequentially provide N optical configurations of the multi-channel imaging sub-system within the exposure window of the detector [Depending on the characteristics of the object/target, controller 106 can activate two energy sources (i.e. N=2) as per Fig. 1], wherein N is selected integer greater than one [See above], wherein the detector generates N images of the sample during a readout phase associated with the exposure window [See EUV CCD camera 120 and UV-Vis-NIR CCD camera 130 that output images 123 and 133, respectively (Fig. 1)], wherein a particular image of the N images corresponds to a particular optical configuration of the N optical configurations [Each output image corresponds to one of two optical configurations (see above)]; and generate metrology data associated with the sample based on the N images of the sample.”  [Images employed for multi-channel overlay metrology (abstract)] The motivation for combining Gutman and Muthinti has been discussed in connection with claim 2, above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor metrology system as disclosed by Gutman and Brown, to add the teachings of Muthinti as above for providing an overlay metrology system that can selectively activate one of two modes of a multi-channel energy unit based on an object’s properties in order to facilitate the process flow for fabricating a multi-layer semiconductor device (¶0002).
Regarding claim 16,  Gutman, Brown, and Muthinti teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Gutman discloses “wherein a sample stage is configured to translate the sample at a charge transfer rate of the TDI sensor, wherein a switching time between successive optical configurations of the multi-channel imaging sub-system corresponds to the charge transfer rate of the TDI sensor.” [See ¶0026 of Gutman with respect to collecting high quality images of a moving object (e.g. wafer surface) relative to the TDI sensor along a direction and at a rate that is synchronized with the transfer of accumulated charge as described therein] 
Regarding claim 24,  Gutman, Brown, and Muthinti teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Although Gutman and Brown do not teach the features of claim 24, Muthiniti is found to teach “wherein a particular optical configuration of the N optical configurations comprises: a spectrum of illumination.”  [See Fig. 1 and ¶0033-0039 for example with respect to UV-Vis-IR or EUV spectral bands] The motivation for combining Gutman, Brown, and Muthinti has been discussed in connection with claim 15, above. 
Regarding claim 27,  Gutman, Brown, and Muthinti teach all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim. Although Gutman and Brown do not teach the features of claim 27, Muthtini from the same or similar field of endeavor is found to teach “wherein the multi-channel illumination source comprises: two or more illumination sources having different spectra.” [See Muthinti Fig. 1 (elements 112 and 122), i.e. UV-Vis-IR or EUV spectral bands] The motivation for combining Gutman, Brown, and Muthinti, has been discussed in connection with claim 15, above. 
Regarding claim 29,  Gutman, Brown, and Muthinti teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Gutman and Brown however do not teach claim 29.  On the other hand, Muthtini from the same or similar field of endeavor discloses “wherein the multi-channel illumination source includes at least one polarizer [Refer to ¶0024-0025 and 0029-0030 (with reference to Fig. 1) regarding polarizers in the 1st and 2nd beam conditioning subsystems 114 and 124, respectively], wherein a particular optical configuration of the N optical configurations comprises: a polarization of illumination.” [Same citations above where polarizers are employed to induce directionality to source radiation] The motivation for combining Gutman, Brown, and Muthinti, has been discussed in connection with claim 15, above. 
Regarding claim 32,  Gutman, Brown, and Muthinti teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Gutman and Brown however do not teach the features of claim 32. Muthtini on the other hand from the same or  similar field of endeavor disclose “wherein the multi-channel illumination source [Fig. 1 – i.e. two photon sources] comprises: two or more channels having different optical paths [each optical subsystem (116 and 126) corresponding to the two photon sources can contain a number of optical elements (e.g. mirrors, lenses, polarizers, etc.); hence, the optical path can differ depending on the arrangement of elements. See ¶0023-0024 and 0029-0030], wherein each of the two or more channels includes one or more optical components to provide illumination having a particular optical configuration of the N optical configurations.”  [Fig. 1 discloses the selective activation of a multi-channel energy unit to operate either a 1st or 2nd mode to deliver photons to a target (¶0003)] The motivation for combining Gutman, Brown, and Muthinti, has been discussed in connection with claim 15, above. 
Regarding claim 35,  Gutman, Brown, and Muthinti teach all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim. Although Gutman and Brown do not address the features of claim 35, Muthtini from the same or similar field of endeavor is found to teach “wherein a particular optical configuration of the N optical configurations comprises: an imaging configuration of the detector.”  [See image generation and outputs in Fig. 1 for a selected illumination mode (i.e. 1st or 2nd mode), i.e. optical configuration. Also reference ¶0027 and 0032 regarding 1st and 2nd imaging units 120 and 130, respectively] The motivation for combining Gutman, Brown, and Muthinti, has been discussed in connection with claim 15, above. 
Regarding claim 36,  Gutman, Brown, and Muthinti teach all the limitations of claim 35, and are analyzed as previously discussed with respect to that claim. Gutman further addresses “wherein the imaging configuration of the detector comprises: at least one of a gain or an exposure time.” [See for e.g. ¶0020 regarding exposure timing of the TDI camera]

Allowable Subject Matter
10.	Claims 10-13, 17-22, 33-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
10. The metrology system of claim 9, wherein the metrology system further comprises: a cylindrical lens array configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor, wherein the metrology tool is configured to perform a scanning mode measurement by: translating the sample at a charge transfer rate of the TDI sensor; sequentially providing the N optical configurations for imaging the sample, wherein a switching time between successive optical configurations of the multi- channel imaging sub-system corresponds to the charge transfer rate of the TDI sensor; generating, with the TDI sensor, an interleaved image including the N images during the exposure window; and separating the interleaved image into the N images.  
11. The metrology system of claim 10, wherein the metrology system further comprises: a slit array positioned to block pixel rows of the TDI sensor not illuminated by the cylindrical lens array.  
12. The metrology system of claim 9, wherein the metrology system further comprises: a slit array positioned to pass light to every Nth pixel row of the TDI sensor and block remaining pixel rows of the TDI sensor, wherein the metrology tool is configured to perform a scanning mode measurement by: translating the sample at a charge transfer rate of the TDI sensor; sequentially providing the N optical configurations for imaging the sample, wherein a switching time between successive optical configurations of the multi- channel imaging sub-system corresponds to the charge transfer rate of the TDI sensor; generating, with the TDI sensor, an interleaved image including the N images during the exposure window; and separating the interleaved image into the N images.  
13. The metrology system of claim 9, wherein the detector further comprises: a multi-tap imaging sensor for static mode measurements, the multi-tap imaging sensor having two or more taps suitable, wherein the metrology tool is configured to perform a static mode measurement by: sequentially providing the N optical configurations for imaging the sample when the sample is static, wherein the multi-tap imaging sensor is synchronized to the multi- channel illumination source such that a different tap of the two or more taps receives charge for each of the N optical configurations during the exposure window; and reading out the N images from the multi-tap imaging sensor during a readout phase.
17. The metrology system of claim 16, wherein the metrology system further comprises:  30P5646PATENT a cylindrical lens array configured to direct the light emanating from the sample to every Nth pixel row of the TDI sensor, wherein the TDI sensor generates an interleaved image containing the N images during the exposure window.  
18. The metrology system of claim 17, wherein the metrology system further comprises: a slit array positioned to block pixel rows of the TDI sensor not illuminated by the cylindrical lens array.  
19. The metrology system of claim 16, wherein the metrology system further comprises: a slit array positioned to pass light to every Nth pixel row of the TDI sensor and block remaining pixel rows of the TDI sensor, wherein the TDI sensor generates an interleaved image containing the N images during the exposure window.  
20. The metrology system of claim 19, wherein the slit array is positioned on the TDI sensor.  
21. The metrology system of claim 19, wherein the slit array is positioned in a field plane of the metrology system.  
22. The metrology system of claim 16, wherein the metrology system further comprises: a slit array positioned to block pixel rows of the TDI sensor not illuminated by the cylindrical lens array.  
33. The metrology system of claim 32, wherein the multi-channel illumination source further comprises: a beam combiner to route illumination in each of the two or more channels to the common optical column; and one or more shutters to selectively block illumination in at least one of the two or more channels from reaching the common optical column.  
34. The metrology system of claim 33, wherein the one or more shutters comprise: at least one of a mechanical shutter, an electro-optic shutter, or an acousto-optic shutter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486